Montgomery, Presiding Judge,
delivered the opinion of the court:
Large importations of marble products were made, claimed to be the professional productions of a sculptor only. The Board of General Appraisers found that the evidence produced was insufficient to establish the facts claimed. The importer appeals. The sole question presented is whether the finding of the board was justified.
A careful consideration of the record convinces us that the evidence was wholly insufficient to sustain the claim made by the importer.
The decision is affirmed.